Citation Nr: 1031369	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  06-30 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
dislocated left shoulder.

4.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had four periods of active service or Active Duty for 
Training (ACDUTRA): from December 1980 to April 1985; from 
September 1987 to January 1988; from November 1990 to April 1991; 
and from April 1992 to July 1992.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

In this case, the Veteran seeks service connection for four 
issues.  As adjudication of service connection claims depends in 
large part on a showing that the Veteran's current disabilities 
were incurred in or aggravated by service, it is imperative that 
VA take all possible measures to obtain a veteran's service 
treatment records.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  

Here, the RO has attempted to obtain the Veteran's service 
treatment records through the usual governmental sources, and 
some records have been obtained.  Unfortunately, it appears that 
a number of service treatment records have not been associated 
with the Veteran's claims file; and, therefore, rather than 
deciding the Veteran's claim, the Board believes that another 
attempt to obtain the Veteran's records should be undertaken.  

In a February 2009 memorandum, the RO outlined the steps it had 
taken and the sources it had contacted in an effort to obtain the 
Veteran's records.  It was noted that the RO had contacted the 
Alabama Army National Guard and received some records from them.  
These records, however, contained service treatment records for 
both the Veteran and another soldier.  Upon remand, the RO/AMC 
should make a second effort to obtain any records for the Veteran 
that are currently held by the Alabama Army National Guard.  The 
February 2009 memorandum also notes that the RO sought to obtain 
the Veteran's service treatment records from the Records 
Management Center (RMC), but received no response.  Upon remand, 
the RO/AMC should again contact the RMC, and any other 
appropriate records facility such as the national personnel 
records center (NPRC), and attempt to obtain any available 
records.

Additionally, though the Veteran has been apprised of his ability 
to submit any records in his possession, the Veteran has not 
responded that he has any of his original service treatment 
records.  While VA has a duty to obtain records in the possession 
of a federal agency, the Board must stress to the Veteran his 
concomitant duty to submit all evidence in his possession to 
substantiate his claims, particularly when he may have the only 
available copy of pertinent evidence.  See Dusek v. Derwinski, 2 
Vet. App. 519, 522 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991) (holding that a claimant cannot wait passively 
for VA assistance in circumstances where claimant may or should 
have information in obtaining the putative evidence)).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain all 
of the Veteran's service treatment records 
from the appropriate sources, including but 
not limited to the Alabama Army National 
Guard, the RMC, and the NPRC.  A negative 
response should be requested if no records 
are available.

If after the above steps have been taken VA 
concludes that it is reasonably certain that 
further efforts to obtain the records would 
be futile, VA will provide the Veteran with 
notice of that fact as required under 38 
U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 
3.159(e) and allow an appropriate period of 
time for the Veteran to respond.  The notice 
should identify the records VA was unable to 
obtain, an provide an explanation of the 
efforts VA made to obtain the records, a 
description of any further action VA will 
take regarding the claim and a notice that 
the Veteran is ultimately responsible for 
providing the evidence.  

2.  After the requested development has been 
completed and any action that logically flows 
from the development has been undertaken, the 
RO/AMC should readjudicate the Veteran's 
claim.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

